                           UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

RAUDELL MERCADO,                           :
    Plaintiff,                             :         CIVIL CASE NUMBER:
                                           :
             v.                            :         3:16-cv-01622-VLB
                                           :
DEP’T OF CORRECTIONS, et al.,              :         February 14, 2019
     Defendants.                           :


        RULING GRANTING DEFENDANTS’ MOTION IN LIMINE [DKT. 162]

      Plaintiff filed his action pursuant to 42 U.S.C. § 1983 in September 2016. See

[Dkt. 1 (Compl.)]. Plaintiff’s remaining claims, set to be tried before a jury in March

2019, are deliberate indifference and First Amendment retaliation.         The Court

assumes the parties’ familiarity with the facts and procedural history of this case

and lays out only the facts necessary for this ruling.

      Plaintiff’s deliberate indifference claim relates to Defendants Dr. Frayne and

Dr. Gagne’s re-diagnosis of Plaintiff with antisocial and narcissistic personality

disorders and termination of the medications Plaintiff had previously been

receiving for bi-polar disorder and attention deficit and hyperactivity disorder

(“ADHD”). Plaintiff claims that by failing to provide him with appropriate treatment

and medication for bi-polar disorder, Defendants were deliberately indifferent to

his serious medical need, causing him injury. Before the Court now is Defendants’

Motion in Limine to preclude testimony from the Plaintiff regarding medical and

mental health causation, future medical needs, and permanency of injury. See [Dkt.

162 (Mot. in Limine)].




                                          1
 
                              Motion in Limine Standard

      The purpose of a motion in limine is to “aid the trial process by enabling the

Court to rule in advance of trial on the relevance of certain forecasted evidence, as

to issues that are definitely set for trial, without lengthy argument at, or interruption

of, the trial.” Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir. 1996). Evidence should

be excluded on a motion in limine only when the evidence is clearly inadmissible

on all potential grounds. Levinson v. Westport Nat’l Bank, No. 3:09-cv-1955 (VLB),

2013 WL 3280013, at *3 (D. Conn. 2013). A court’s ruling regarding a motion in

limine “is subject to change when the case unfolds . . . Indeed even if nothing

unexpected happens at trial, the district judge is free, in the exercise of sound

judicial discretion, to alter a previous in limine ruling.” Palmieri, 88 F.3d at 139

(quoting Luce v. United States, 469 U.S. 41-42 (1984)).

                                      Discussion

      To make a claim for deliberate indifference to a serious medical need,

Plaintiff must show that his medical need was serious and that Defendants acted

with a sufficiently culpable state of mind. Smith v. Carpenter, 316 F.3d 178, 184 (2d

Cir. 2003) (citing Estelle v. Gamble, 492 U.S. 97, 104 (1976)). This includes both an

objective component and a subjective component. First, the alleged deprivation

must objectively be “sufficiently serious.” Wilson v. Shafer, 501 U.S. 294, 298

(1991). Here, the parties agree that failure to provide treatment for bipolar disorder

could constitute a serious deprivation.        Second, Defendants must have been

subjectively aware of a substantial risk that the inmate would suffer serious harm

as a result of their actions or inactions. Salahuddin v. Goord, 467 F.3d 262, 279-80



                                           2
 
(2d Cir. 2006). Here, Defendants assert that they believed that Plaintiff was not bi-

polar, while Plaintiff asserts that Defendants chose to deliberately ignore his prior

diagnosis in favor of new diagnoses that required less intense medical

supervision. At trial, Plaintiff will have the burden of proving by a preponderance

of the evidence that Defendants acted with deliberate indifference to his serious

medical need. Blake v. Coughlin, 205 F.3d 1321, 1 (2d Cir. 2000).

      A.     Plaintiff’s Testimony

      Defendants move to preclude Plaintiff from testifying about “medical or

mental health causation of his alleged injuries, the extent of his injuries, his future

medical needs or permanency of injury.” [Dkt. 162 at 5-6]. Defendants argue that

such testimony “goes beyond the field of ordinary knowledge and experience of

judges and jurors” and therefore is not appropriate testimony from a lay witness.

Id. at 6. Defendants point out that Plaintiff has not disclosed any experts as

required by Federal Rule of Civil Procedure 26(a)(2)(A) and posit that, as a result,

Plaintiff may not offer any expert testimony on the aforementioned topics. Id.

      Plaintiff represents that he does not intend to testify about medical or mental

health causation, the medical bases of diagnoses, the need for future treatment, or

the consequences of lack of treatment. [Dkt. 171 at 2-3]. Rather, Plaintiff plans to

testify as to the fact of previous and subsequent diagnoses and his injuries. Id.

As such, Plaintiff contends that Defendants’ motion does not apply to Plaintiff’s

testimony. Id. at 3.

      Federal Rule of Evidence 702 allows “[a] witness who is qualified as an

expert by knowledge, skill, training, or education” to provide opinion or other



                                          3
 
testimony under certain circumstances.        Generally, Rule 26(a)(2)(A) requires a

party to disclose its expert witnesses by a certain date.        See Fed. R. Civ. P.

26(a)(2)(A).   There is an exception to the disclosure requirement for treating

physicians who, even when not disclosed, may provide certain testimony, as

discussed further supra at Section B. On the other hand, a regular fact witness

may testify to matters of which the witness has personal knowledge and for which

a foundation has been laid. See Fed. R. Evid. 602. Further, a lay, non-expert,

witness may testify in the form of an opinion if that opinion is limited to one that is

“(a) rationally based on the witness’s perception; (b) helpful to clearly

understanding the witness’s testimony or determining a fact in issue; and (c) not

based on scientific, technical, or other specialized knowledge within the scope of

Rule 702.” Fed. R. Evid. 701.

      The parties seem to agree, as does the Court, that Plaintiff can testify as to

the fact of his alleged injuries, including the past mental health diagnoses and

treatment he received and the symptoms Plaintiff experienced both while on those

medications and after the medications were halted. [Dkt. 162 (Mot. in Limine) at 3;

Dkt. 171 (Opp’n Mot. in Limine) at 3]. Plaintiff may provide such testimony with a

foundation which supports a finding that Plaintiff has personal knowledge of these

matters.   See Fed. R. Evid. 602.     This testimony can include Plaintiff’s “own

perceptions, including the physical and emotional effects” Plaintiff experienced at

certain times. See Coleman v. Tinsley, No. 1:10-cv-327, 2012 WL 728310, at *6 (N.D.

Ind. Mar. 6, 2012) (holding that plaintiff could “testify about his own perception of

his physical and mental health, before and after the incident, which includes



                                          4
 
recounting any pain, fear, or anxiety he experienced during those times”).

      The parties also seem to agree that Plaintiff may not testify as to medical

causation, future medical needs, or permanency of injury, as these issues require

scientific, technical, or other specialized knowledge, which Plaintiff lacks. [Dkt.

162 at 3; Dkt. 171 at 3]. Plaintiff does not intend to testify on these topics according

to his opposition to the motion in limine. See [Dkt. 171 at 3]. As such, there seems

to be no dispute between the parties regarding Plaintiff’s testimony.

      The Court agrees with the parties on the parameters of admissible and

inadmissible testimony from Plaintiff. While Plaintiff may serve as a fact witness

testifying based on his personal knowledge about the diagnoses he received and

his mental and physical conditions over time, testimony from Plaintiff regarding

technical medical information and as to causation of his injuries would be improper

here. Specifically, Plaintiff is not qualified to testify about the bases for his mental

health diagnoses or whether the withdrawal of Plaintiff’s bi-polar disorder

medication caused any injuries he claims. See Fed. R. Evid. 701; Fed. R. Evid. 702;

United States v. Cravens, 275 F.3d 637, 641 (7th Cir. 2001) (“Although a lay person

may readily observe a [health] problem, the causation of a mental disease or defect

is a more technical medical determination such that a court would find expert

testimony particularly useful to its ultimate decision.”)). This is because such

testimony requires specialized knowledge and training which Plaintiff does not

have. Plaintiff can only “lay the groundwork for the jury to infer causation” by

testifying about his condition prior to his initial bi-polar disorder diagnosis, while

on medication for bi-polar disorder, and after Defendants terminated that



                                           5
 
medication. See Coleman, 2012 WL 728310, at *6 (citing Hendrickson v. Cooper,

589 F.3d 887, 892 (7th Cir. 2009)).

      Expert medical testimony on causation is not always required in deliberate

indifference cases. See Williams v. Raimo, No. , 2012 WL 4911722, at *2 (N.D.N.Y.

Oct. 15, 2012); Williams v. Liefer, 491 F.3d 710, 715-16 (7th Cir. 2007). Such medical

testimony is not necessary when the injuries are within the jury’s common

experiences and observations.         Williams, 2012 WL 4911722, at *3 (denying

defendants’ motion in limine to preclude Plaintiff from offering causation evidence

regarding deliberate indifference claim arising from correctional officers punching

plaintiff and medical staff failure to address the evident injuries); Williams, 491 F.3d

at 715-16 (holding that it is not always necessary for every type of harm to be

supported with expert medical testimony on causation). This is not such a case,

as Plaintiff claims subjective injury which cannot be observed.             Given the

complex mental health conditions and issues involved in Plaintiff’s claims,

medical testimony will be necessary. Plaintiff will be able to present testimony

from his treating physicians to attempt to prove causation and Defendants may do

the same to rebut.      See McAfee, 14-cv-410 (VAB), 2017 WL 3184171, at *6 (D.

Conn. Jul. 26, 2017).

      B.     Treating Physician Testimony

      Plaintiff’s Opposition and Defendants’ Reply raise the issue of what treating

physician testimony is proper absent disclosure of those treating physicians as

experts under Federal Rule of Civil Procedure 26(a)(2). [Dkt. 171 at 4-5; Dkt. 173

(Defendants’ Reply) at 2-5].



                                           6
       Rule 26(a)(2) requires a party to disclose the identity of any witness it may

use at trial to present expert testimony to the other parties at least 90 days before

the date set for trial or for the case to be ready for trial or 30 days prior if the intent

is to use the testimony only as rebuttal evidence. Fed. R. Civ. P. 26(a)(2)(A),

(a)(2)(D). The parties in this case did not disclose any experts to each other. See

[Dkt. 171 at 4-5; Dkt. 173 at 1].

       Plaintiff suggests that, because Defendants did not disclose Drs. Frayne and

Gagne as experts, they “may only testify as to their encounters with and actions

taken toward Plaintiff and may not provide any testimony as to their opinion on

Plaintiff’s mental or medical health.” [Dkt. 171 at 5]. Defendants point out that Drs.

Frayne and Gagne were listed as witnesses in the Joint Trial Memorandum, though

not disclosed as experts because they were not retained as experts in this case

because they are Plaintiff’s treating doctors who may provide expert testimony

without any of the expert notice requirements.          [Dkt. 173 at 3].    Accordingly,

Defendants argue that they can testify about “their perceptions of the plaintiff’s

medical and mental health condition as learned from their examination and

treatment of him” as well as “their scientific, technical, or other specialized

knowledge and opinions.” Id. at 5.

       Defendants are correct that a treating physician can still provide testimony

based on their specialized knowledge and skill despite not having complied with

the reporting requirement of Rule 26(a)(2). That testimony, though, is limited.

       Under such circumstances, a treating physician may “not be permitted to

render opinions outside the course of treatment and beyond the reasonable



                                            7
reading of medical records.’” McAfee v. Naqvi, 2017 WL 3184171, at *4 (quoting

Barack v. Am. Honda Motor Co., 293 F.R.D. 106, 109 (D. Conn. 2013)). “The key to

what a treating physician can testify to without being declared an expert is based

on his personal knowledge from consultation, examination and treatment of the

Plaintiff, not from information acquired from outside sources.” Barack, 293 F.R.D.

at 109 (quoting Motta v. First Unum Life Ins. Co., CV 09-3674, 2011 WL 4374544, at

*3 (E.D.N.Y. Sept. 19, 2011)) (internal quotation marks and brackets omitted)

(emphasis in original). Accordingly, a treating physician’s testimony is not limited

to facts; they “may testify as to opinions formed during their treatment, including

causation, severity, disability, permanency and future impairments.” Id. (quoting

Williams v. Regus Mgmt. Grp., LLC, No. 10 Civ. 8987 (JMF), 2012 WL 1711378, at *3

(S.D.N.Y. May 11, 2012)) (emphasis in original). He or she is “permitted to offer

opinion testimony on diagnosis, treatment, prognosis and causation, but solely as

to the information he/she has acquired through observation of the Plaintiff in

his/her role as a treating physician limited to the facts in Plaintiff’s course of

treatment.” Id. (quoting Spencer v. Int’l Shoppes, Inc., No. CV 06-2637 (AKT), 2011

WL 4383046, at *4 (E.D.N.Y. Sept. 20, 2011)).

      “A treating physician who has not complied with the reporting

requirement of Rule 26(a)(2)(B) should not be permitted to render opinions outside

the course of treatment and beyond the reasonable reading of the medical

records.” Id. (quoting Lamere v. N.Y. State Office for the Aging, 223 F.R.D. 85, 89

(N.D.N.Y. 2004)) (internal brackets      omitted).     This   exclusion    includes

testimony as to medical matters unrelated to the actual care and treatment of

the particular patient, and any opinion not derived from the physician's personal
                                         8
knowledge of the patient’s course of treatment.            In particular, a treating

physician not disclosed as an expert may not testify concerning information

developed or acquired in anticipation of litigation, or that the physician formed in

preparation for his or her trial testimony. Id. at 111.

      With the above limitations, treating physicians, including the Defendants,

may provide opinion testimony related to their treatment of Plaintiff.

                                     Conclusion

      For the foregoing reasons, Defendants’ motion is GRANTED, to the extent

Plaintiff would seek to testify about mental health causation or other issues which

would require scientific, technical, or other specialized knowledge. The parties

should utilize this ruling to guide their questioning of Plaintiff and treating

physician witnesses at trial.



IT IS SO ORDERED.


                                               _____/s/________________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge


Dated at Hartford, Connecticut: February 14, 2019




                                           9
